DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on February 28, 2020
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation " the communication device" in line 3 is indefinite because it is unclear what device it is referring to.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by   SASIDHARAN  et al. (USP: 2015/0153810).

As per Claim 1 Sasidharan teaches a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the processors to perform the steps of:
 determining that the communication device is in a scenario based on a battery power of the communication device (Paragraph 0018-0020, 0023 a battery management application is provided at a mobile device (e.g., smart phone, tablet computer) ); 
classifying, data from one or more applications of the communication device into a plurality of priorities (Paragraph 0018- 0020, 0047 Battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5). The mobile device may include one or more application operational priority levels The battery management application can enable a user to configure operational priority values for one or more software applications installed on the mobile device. Such operational priority values may indicate perceived operational importance of the software applications to the user. ); and
(Paragraph 0018-0020, 0033 Furthermore, some executing applications may be terminated based on their respective operational priority values. Example application resource management and dynamic battery management scenarios are discussed in detail further below. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed ). 

As per Claim 2 Sasidharan teaches the non-transitory computer readable medium of claim 1, wherein the scenario is a power-constrained scenario (Paragraph 0033, 0047  separate battery thresholds may be associated with each application priority level. An initial battery threshold at which dynamic power management is to be initiated may be provided by a user through interface 404. This battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5).). 

As per Claim 3 Sasidharan teaches the non-transitory computer readable medium of claim 1, wherein throttling the data from the one or more applications comprises throttling data of a first priority at a first level and throttling data of a second priority at a second level (Paragraph 0020, 0033, 0037 When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed. Then, when the battery threshold falls below 20%, a third application having a much higher priority level of 3 may be resource managed and the second application may be terminated ). 

As per Claim 4 Sasidharan teaches the non-transitory computer readable medium of claim 1, wherein classifying data into a plurality of priorities comprises classifying data based on use of applications during an extended time period; classifying a messaging service as priority traffic; classifying data according to user-inputted rankings; classifying data based on user usage; or classifying data based on whether the data is realtime traffic data or non-realtime traffic data (Paragraph 0044, 0045, 0086 The user may select the threshold based on the user's knowledge of application usage patterns. For example, if the user uses several critical applications that rapidly consume battery, the user may select a higher battery threshold level (e.g., 70% of full battery level).. Such stored patterns and usage values may be used to recommend a threshold value based on an analysis of the stored data by server 140.). 

As per Claim 5 Sasidharan teaches the non-transitory computer readable medium of claim 1, wherein the throttling the data comprises transmitting the lowest-priority data with a longer transmission delay than the highest-priority data (Paragraph 0033, 0037, 0039  When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed. Then, when the battery threshold falls below 20%, a third application having a much higher priority level of 3 may be resource managed and the second application may be terminated. For example, a user may assign a higher operation priority value to a business critical application and a lower application priority value to a video player that may be executed on a mobile device.). 

As per Claim 6 Sasidharan teaches the non-transitory computer readable medium of claim 1, further comprising determining the communication device is in the scenario when the battery power falls below a battery power threshold; and terminating the throttling when the communication device exits the scenario, wherein the communication device is determined to have has exited the scenario when the battery power rises above a battery power threshold (Paragraph 003, 0044 In a first example, a device that requires usage of applications that rapidly consume battery may have a higher battery threshold level (e.g., 70% of full battery level). This is because dynamic battery management may need to resume earlier (e.g., at 70% of full battery level) to ensure that such applications, that consume battery level at a rapid rate, remain operating for a longer period of time. ). 

As per Claim 7 Sasidharan teaches the non-transitory computer readable medium of claim 1, wherein classifying data from one or more applications of the communication device into a plurality of priorities comprises classifying the data at an application processor of the radio communication device, wherein the application processor is configured to execute the one or more applications (Paragraph 0023 - 0026 The communication from the mobile device may include one or more application operational priority levels and a battery threshold value of the mobile device. The battery threshold may be provided by a user of mobile device  and can indicate an initial threshold at which dynamic power management may be initiated. The battery threshold may be associated with a particular operational priority level of an application (e.g., a lowest priority application) ). 

As per Claim 8 Sasidharan teaches the non-transitory computer readable medium of claim 1, wherein throttling the data from the one or more applications at varying levels based on their respective priorities while the communication device is in the scenario comprises throttling the lowest-priority traffic at a modem driver; throttling the lowest-priority traffic at a baseband modem; or throttling application data sync procedures by discontinuing sending periodic sync requests (Paragraph 0027, 0033 terminate one or more unused or unnecessary applications executing at the mobile device. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed. Then, when the battery threshold falls below 20%, a third application having a much higher priority level of 3 may be resource managed and the second application may be terminated  ). 

As per Claim 9 Sasidharan teaches a communication device comprising: 
a detection circuit configured to determine that the communication device is in a scenario based on a battery power of the communication device (Paragraph 0018-0020, 0023 a battery management application is provided at a mobile device (e.g., smart phone, tablet computer) ); 
a classification circuit configured to classify data from one or more applications of the communication device into a plurality of priorities (Paragraph 0018- 0020, 0047 Battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5). The mobile device may include one or more application operational priority levels The battery management application can enable a user to configure operational priority values for one or more software applications installed on the mobile device. Such operational priority values may indicate perceived operational importance of the software applications to the user. ); and 
a traffic control circuit configured to throttle the data from the one or more applications at varying levels based on their respective user-priorities while the communication device is in the scenario(Paragraph 0018-0020, 0033 Furthermore, some executing applications may be terminated based on their respective operational priority values. Example application resource management and dynamic battery management scenarios are discussed in detail further below. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed ). 

As per Claim 10 Sasidharan teaches the communication device of claim 9, wherein the classification circuit is configured to classify the data from a highest-priority to a lowest-(Paragraph 0027, 0033 terminate one or more unused or unnecessary applications executing at the mobile device. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed. Then, when the battery threshold falls below 20%, a third application having a much higher priority level of 3 may be resource managed and the second application may be terminated  ).  

As per Claim 11 Sasidharan teaches a method of reducing power consumption comprising:
 determining that the communication device is in a scenario based on a battery power of the communication device(Paragraph 0018-0020, 0023 a battery management application is provided at a mobile device (e.g., smart phone, tablet computer) ); 
classifying, data from one or more applications of the communication device into a plurality of priorities (Paragraph 0018- 0020, 0047 Battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5). The mobile device may include one or more application operational priority levels The battery management application can enable a user to configure operational priority values for one or more software applications installed on the mobile device. Such operational priority values may indicate perceived operational importance of the software applications to the user. ); 
(Paragraph 0018-0020, 0033 Furthermore, some executing applications may be terminated based on their respective operational priority values. Example application resource management and dynamic battery management scenarios are discussed in detail further below. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed ). 

As per Claim 12 Sasidharan teaches the method of reducing power consumption of claim 11, wherein the scenario is a power-constrained scenario. (Paragraph 0033, 0047  separate battery thresholds may be associated with each application priority level. An initial battery threshold at which dynamic power management is to be initiated may be provided by a user through interface 404. This battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5).).

As per Claim 13 Sasidharan teaches the method of reducing power consumption of claim 11, wherein throttling the data from the one or more applications comprises throttling data of a first priority at a first level and throttling data of a second priority at a second level (Paragraph 0020, 0033, 0037 When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed. Then, when the battery threshold falls below 20%, a third application having a much higher priority level of 3 may be resource managed and the second application may be terminated ).

As per Claim 14 Sasidharan teaches a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the processors to perform the steps of: determining that a communication device is in a scenario based on a remaining battery power or a temperature measurement of the communication device (Paragraph 0018-0020, 0023 a battery management application is provided at a mobile device (e.g., smart phone, tablet computer) );
classifying data from one or more applications of the communication device as non-critical traffic if the data is not user-priority traffic or the data is not realtime traffic  (Paragraph 0018- 0020, 0047 Battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5). The mobile device may include one or more application operational priority levels The battery management application can enable a user to configure operational priority values for one or more software applications installed on the mobile device. Such operational priority values may indicate perceived operational importance of the software applications to the user. ); and throttling the non-critical traffic while the communication device is in the scenario, and terminating the throttling when the communication device exits the scenario (Paragraph 0018-0020, 0033 Furthermore, some executing applications may be terminated based on their respective operational priority values. Example application resource management and dynamic battery management scenarios are discussed in detail further below. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed ).  

As per Claim 15 Sasidharan teaches the non-transitory computer readable medium of claim 14, wherein the scenario is a thermal-constrained scenario and/or a power-constrained scenario (Paragraph 0033, 0047  separate battery thresholds may be associated with each application priority level. An initial battery threshold at which dynamic power management is to be initiated may be provided by a user through interface 404. This battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5).).  

As per Claim 16 Sasidharan teaches the non-transitory computer readable medium of claim 14, wherein the scenario is based on remaining battery power and a temperature measurement of the communication device (Paragraph 0033, 0061, 0080 For example, when the battery threshold falls below 40% of full battery power, dynamic power management is initiated and a first application having a priority level of 5 may be the first application to be resource managed (e.g., Bluetooth access disabled).  The battery service may monitor battery status, level, temperature and other mobile device parameters and provide such information. ). 

As per Claim 17 Sasidharan teaches a communication device comprising: 
(Paragraph 0018-0020, 0023 a battery management application is provided at a mobile device (e.g., smart phone, tablet computer) ); 
a classification circuit configured to classify data from one or more applications of the communication device as non-critical traffic (Paragraph 0018- 0020, 0047 Battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5). The mobile device may include one or more application operational priority levels The battery management application can enable a user to configure operational priority values for one or more software applications installed on the mobile device. Such operational priority values may indicate perceived operational importance of the software applications to the user. ); and
 a traffic control circuit configured to throttle the non-critical traffic while the communication device is in the scenario, and to terminate the throttling when the communication device exits the scenario (Paragraph 0018-0020, 0033 Furthermore, some executing applications may be terminated based on their respective operational priority values. Example application resource management and dynamic battery management scenarios are discussed in detail further below. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed ).  



As per Claim 19 Sasidharan teaches a method of performing radio communication comprising: 
determining that a communication device is in a scenario based on a remaining battery power or a temperature measurement of the communication device(Paragraph 0018-0020, 0023, 0058 a battery management application is provided at a mobile device (e.g., smart phone, tablet computer) For example, in this scenario, because the rate of battery consumption has been halved (e.g., from 10%/hr to 5%/hr) the remaining battery life may double);
 classifying data from one or more applications of the communication device as non-critical traffic if the data is not user-priority traffic or the data is not realtime traffic(Paragraph 0018- 0020, 0047 Battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5). The mobile device may include one or more application operational priority levels The battery management application can enable a user to configure operational priority values for one or more software applications installed on the mobile device. Such operational priority values may indicate perceived operational importance of the software applications to the user. ); and throttling the non-critical traffic while the (Paragraph 0018-0020, 0033 Furthermore, some executing applications may be terminated based on their respective operational priority values. Example application resource management and dynamic battery management scenarios are discussed in detail further below. When the battery threshold falls below 30%, the first application may be terminated and a second application having a higher priority level of 4 may be resource managed ).

As per Claim 20 Sasidharan teaches the method of performing radio communication of claim 19, wherein the scenario is a thermal-constrained scenario and/or a power-constrained scenario (Paragraph 0033, 0047  separate battery thresholds may be associated with each application priority level. An initial battery threshold at which dynamic power management is to be initiated may be provided by a user through interface 404. This battery threshold level may be associated with an application having a lowest priority value (e.g., Application 5).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468